 Case 3:21-cv-01735-K-BH Document 13 Filed 08/25/21             Page 1 of 1 PageID 84



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

MICHAEL DARREN BOYDSTON,                    )
    ID # 1954691,                           )
          Petitioner,                       )
                                            )
vs.                                         )       No. 3:21-CV-1735-K-BH
                                            )
DIRECTOR, Texas Department of               )
Criminal Justice, Correctional              )
Institutions Division,                      )
             Respondent.                    )

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court.

      The Protective Petition to Stay and Abey [sic] Federal Habeas Proceedings, received on

July 26, 2021 (doc. 4), is DENIED.

      SO ORDERED.

      Signed August 25th, 2021.


                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
